Order entered February 4, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00122-CR

                             ARNULFO RAMIREZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F16-75752-H

                                          ORDER
       We REINSTATE this appeal.

       We abated this appeal for a hearing on new counsel.        On January 30, 2019, the

supplemental clerk’s record containing the trial court’s appointment of counsel was filed. We

DIRECT the Clerk to list Bruce Kaye as appointed counsel for appellant.

       This case is set for submission on February 19, 2019.



                                                     /s/   BILL WHITEHILL
                                                           PRESIDING JUSTICE